EDMONDS, J.,
dissenting.
The majority holds that we have jurisdiction after stating:
“The most thorough discussions [of whether there is concurrent state jurisdiction of actions brought under the PMPA] are in Rustom v. Atlantic Richfield Co., [618 F Supp 210 (CD Cal-1985)] and the decisions of the Pennsylvania Superior and Supreme Courts in Johnson v. Mobil Oil Corp., [364 Pa Super 275, 528 A2d 155 (1987), rev’d 521 Pa _, 460 A2d 124 (1989)].”
Both Rustom and the Pennsylvania Supreme Court in Johnson, reversing the Superior Court, hold that there is no concurrent jurisdiction. There are several matters that the majority and these cases agree on. One is that Gulf Offshore Co. v. Mobil Oil Corp., 453 US 473, 101 S Ct 2870, 69 L Ed 2d 784 (1981), provides the proper analysis for the exclusive or concurrent jurisdiction issue. Another is that the PMPA does not specifically state that actions under it may be brought only in federal court. Where the majority and those cases differ is in the evaluation of whether the presumption of concurrent jurisdiction is unrebutted and whether there is a clear incompatibility between state court jurisdiction and federal interests.
Both the Senate and House Reports refer solely to bringing an action in federal court, without any reference to filing a claim in state court. Two sections of the PMPA expressly incorporate standards from the Federal Rules of Civil Procedure. One pertains to recoverable damages and the other to the availability of preliminary injunctions. The absence of reference to state courts, together with references by Congress to the federal courts, suggest an intent to make *225federal jurisdiction exclusive. See Valenzuela v. Kraft, Inc., 739 F2d 434, 436 (9th Cir 1984). As both Rustom and Johnson hold, that evidence of legislative intent outweighs a contrary presumption such as existed in Gulf Offshore Co. v. Mobil Oil Corp., supra, and Dowd Box Co. v. Courtney, 368 US 502, 82 S Ct 519, 7 L Ed 2d 483 (1962).1
The reasoning of the Pennsylvania Supreme Court in Johnson as to why an incompatibility between state and federal court jurisdiction exists is also persuasive:
“The express purpose of the PMPA is to create a ‘uniform set of rules governing the grounds for termination and non-renewal of motor fuel marketing franchises and the notice which franchisors must provide franchisees prior to termination or non-renewal of a franchise relationship.’ The PMPA is a complex statute that provides detailed national standards and procedures for the termination or non-renewal of all franchises for the distribution and sale of gasoline and other petroleum products. * * * Concurrent jurisdiction in the state courts would serve only to undermine an express purpose and a most important objective of the PMPA, which is to provide uniformity with respect to the rules and regulations applicable to petroleum franchise relationships. The courts of fifty different states would be interpreting and applying the statute independently of each other. Each state court would be free to disregard the statutory interpretation of another state court or of the federal courts. Such a system would effectively ensure not ‘a single, uniform set of rules’ governing petroleum franchise relationships but, on the contrary, would encourage substantial variation in the statute’s meaning and application. Such a result was clearly not intended by Congress.” 521 Pa at_, 460 A2d at 126. (Citations omitted; emphasis in original.)
The majority responds that “the Supreme Court can resolve whatever disagreements may arise,” that, if the need for uniformity were decisive, there would be no presumption of concurrent state jurisdiction and that a decision under the PMPA may require the use of state law principles. Those arguments miss the point. Federal courts often apply state law. A presumption of concurrent state jurisdiction arises *226from a Congressional record that is silent on the issue of federal exclusivity or where Congress intends legislation not to displace the jurisdiction of state courts. The point is that this court ought to carry out the intent of Congress. I agree with the reasoning of those cases that have held that Congress intended that federal courts have exclusive jurisdiction over actions brought under the PMPA.

 In Gulf Offshore, the legislative history and the statutory scheme were silent as to any suggestion of a legislative intent to vest federal courts with exclusive jurisdiction. In Dowd Box, the legislative history clearly demonstrated an intent to supplement the jurisdiction of state courts.